Citation Nr: 0016033	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-04 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of muscle group XXIII of the neck, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for arthritis of the 
shoulders, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1941 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In the decision, the RO confirmed a 
previously assigned 30 percent disability rating for 
residuals of a gunshot wound of muscle group XXIII of the 
neck, and increased the rating for arthritis of the shoulders 
from noncompensable to 10 percent.  


FINDINGS OF FACT

1.  The residuals of a shell fragment wound of muscle group 
XXIII of the neck have not resulted in ankylosis or severe 
intervertebral disc syndrome.

2.  The pain associated with the arthritis of the shoulders 
limits motion of the right arm to approximately shoulder 
level.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 
percent for residuals of a shell fragment wound of muscle 
group XXIII of the neck are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5287, 5290, 5293, 5323 (1999).

2.  The criteria for a 20 percent rating for arthritis of the 
shoulders are met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for increased ratings is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  The Board finds that the examination reports 
contain all findings necessary to properly resolve the issues 
on appeal.  The veteran has also had a personal hearing.  The 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  





I.  Entitlement To An Increased Rating For Residuals Of A 
Shell
 Fragment Wound Of Muscle Group XXIII Of The Neck,
 Currently Rated As 30 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities. The assignment of a particular 
Diagnostic Code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

The RO has rated the veteran's gunshot wound of muscle group 
XXIII of the neck under Diagnostic Code 5323 which provides 
that a noncompensable rating is warranted for slight injury 
to the muscles of the side and back of the neck which control 
movements of the head and fixation of shoulder movements.  A 
10 percent rating is warranted for a moderate injury.  A 20 
percent rating is warranted if the disorder is moderately-
severe in degree.  A 30 percent rating is warranted if the 
disorder is severe in degree.  

As Diagnostic Code 5323 does not provide for a rating higher 
than 30 percent, the Board has considered the applicability 
of other diagnostic codes.  Diagnostic Code 5290 provides 
that a 10 percent rating is warranted for limitation of 
motion of the cervical spine which is slight in degree.  A 20 
percent rating is warranted for moderate limitation of 
motion.  A 30 percent rating is warranted if the limitation 
of motion is severe.  Again, however, the code does not 
provide for a rating higher than 30 percent.   A 40 percent 
rating may be assigned under Diagnostic Code 5287 if there is 
unfavorable ankylosis of the cervical spine, however, there 
is no suggestion in the evidence that the veteran has 
ankylosis.  

Under Diagnostic Code 5293, a noncompensable rating is 
warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

During a hearing held in February 1999, the veteran testified 
regarding the severity of his service-connected disabilities.  
He said that he had pain in his neck and shoulders every day.  
He indicated that he had been given a pillow by a hospital, 
and that he put it under his neck and it helped him a lot.  
He said that he believed that pain in his shoulders, arms, 
and legs resulted from pinched nerves in his spine.  The 
veteran's daughter corroborated much of the veteran's 
testimony.  

The report of an examination of the veteran's spine conducted 
by the VA in October 1997 shows that the veteran reported 
that in August 1945, while in France, he sustained a wound 
injury to the base of the neck on the left side at about the 
T1 level.  He was taken to a base hospital in England and had 
surgery for removal of the shrapnel.  He said that he now had 
pain down the left side of the neck and into the left arm.  
He wore a cock-up splint for a carpal tunnel condition.  He 
complained of pain at the back of the neck at about the T1 
level which radiated down into the upper portion of his left 
arm.  He said that he had pain with all ranges of motion and 
at all times.  He stated that his neck was more painful when 
he tried to look down or to the left.  He also complained of 
having painful left shoulder motion, mostly with internal 
rotation of the arm.  His left arm appeared to be weaker than 
the right with push pull strength and grip.  There were no 
postural abnormalities.  The muscles of the back of the neck 
were tight.  He appeared to have a 6 centimeter scar 
approximately 5 inches below C6 level.  There was wasting of 
the left posterior deltoid muscle noted.  Examination 
revealed that the cervical spine had forward flexion from 0 
to 20 degrees.  Backward extension was from 0 to 30 degrees.  
Lateral motion was from 0 to 20 degrees on the left, and from 
0 o 30 degrees on the right.  Rotation was from 0 to 30 on 
the left and from 0 to 40 on the right.  Cervical spine x-
rays were interpreted as showing degenerative changes of C6-7 
which had progressed slightly since previous studies of 
February 1992.  X-rays of the lumbar spine were also done and 
showed marked degenerative changes of L2-5 with osteophyte of 
the lower thoracic spine noted.  The diagnosis was 
degenerative disk disease of the apparent entire length of 
the spine which had been progressive in nature since 1992.  

The report of a muscles examination conducted by the VA in 
October 1997 shows that the veteran complained of having a 
muscle in the left upper arm that popped up when he bent his 
arm.  He said that he had no known injury to the arm that he 
was aware of other than the neck shrapnel wound that he 
described during the cervical spine examination.  The shell 
fragment wound was to the base of the neck at about the T1 
level in 1945.  He complained that the biceps was painful 
when he flexed the arm and tightened the muscle in his arm.  
He said that the muscle stuck out.  The examiner noted that 
the muscle did appear to have detached from the muscle 
attachment to the bone, and it balled up in the muscle sheath 
when he flexed his elbow over 90 degrees.  On examination, 
there was no entry or exit wound related to the muscle in the 
arm.  There was posterior deltoid muscle wasting of the left 
shoulder noted.  There was scar formation of about 6 
centimeters over the spine, about five inches below the C6 
level of his neck.  No other scars were present.  There were 
no adhesions.  There was decreased push-pull strength and 
decreased grip strength in the left arm.  The only muscle 
involvement appeared to be atrophy of the posterior deltoid, 
left shoulder muscle and the deltoid muscle of the left upper 
arm which balled up when the veteran flexed his lower arm 
more than 90 degrees.  The diagnosis was tear to the left 
biceps of the left arm and muscle wasting of the posterior 
biceps muscles of the left shoulder.  

VA medical records such as a record dated in April 1998 show 
that the veteran has reported complaints of chronic neck pain 
which radiated down to the shoulder.  The diagnosis was 
severe degenerative joint disease of the cervical spine with 
radicular pain and poor control of pain.  A soft collar was 
prescribed.  The veteran was given Percocet for use when 
Darvocet did not relieve the pain.  

The evidence shows that the residuals of a shell fragment 
wound of muscle group XXIII of the neck have not resulted in 
ankylosis or severe intervertebral disc syndrome.  The Board 
notes that the tear and muscle wasting of the left biceps and 
shoulder as well as the degenerative disc disease of the 
entire spine are nonservice-connected disabilities which may 
not be considered when assigning the rating for a service-
connected disorder.  38 C.F.R. § 4.14 (1999).  Accordingly, 
the Board concludes that the criteria for a disability rating 
higher than 30 percent for residuals of a shell fragment 
wound of muscle group XXIII of the neck are not met.

II.  Entitlement To An Increased Rating For Arthritis Of The 
Shoulders,
 Currently Rated As 10 Percent Disabling.

The arthritis of the shoulders may be rated under Diagnostic 
Code 5201, which provides that a 20 percent rating may be 
granted if there is limitation of motion of the arm to 
shoulder level.  A 30 percent rating is warranted if motion 
is limited to midway between the side and shoulder level.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1999).

During a hearing held in February 1999, the veteran testified 
regarding the severity of his service connected disabilities.  
He said that he had a constant burning pain in his right 
shoulder, but that he could lift up his right arm.  Regarding 
his left shoulder, he said that it was also painful and that 
he could not lift his arm higher than horizontal with his 
shoulder.  The veteran's daughter corroborated much of the 
veteran's testimony.  

The report of an examination of the veteran's joints 
conducted by the VA in October 1997 shows that the veteran 
had a history of a shrapnel injury to the base of the neck at 
about the T1 level in 1945.  There was no dislocation or 
recurrent subluxation of the neck.  The veteran complained 
that his neck hurt and pain radiated down the left shoulder 
and arm.  He said that his neck was getting more painful, and 
that slowly but surely it was gradually getting worse with 
time.  The veteran reported that he was right hand dominant.  

On physical examination, the veteran had forward flexion of 
the left shoulder from 0 to 170 degrees with pain of 2/4.  
Lateral motion of the arm was 0 degrees.  Extension of the 
arm was flexion up to 170 degrees with pain of 1/4.  There was 
weakness of pushing and pulling with the left arm as compared 
to the right.  There was weakness of the grip of the left arm 
compared to the right.  The veteran appeared to be in more 
severe pain the higher he tried to raise his arm.  There was 
no edema, no effusion, and no instability.  The veteran was 
unable to demonstrate internal rotation and kept his elbows 
high.  He complained that it caused him too much pain in the 
shoulder.  External rotation was from 0 to 90 degrees.  The 
pertinent diagnosis was degenerative joint disease of the 
left shoulder with progressively more pain.   

VA outpatient medical treatment records also show motion of 
the left shoulder causes pain.  For example, a record dated 
in April 1998 shows that the veteran had an okay range of 
motion in the shoulder, but that this caused pain.  

A body part which becomes painful on use must be regarded as 
seriously disabled..  See 38 C.F.R. § 4.40 (1998).  The Board 
finds that, as a practical matter, the pain associated with 
the arthritis of the shoulders limits motion of the right arm 
to approximately shoulder level.  Accordingly, the Board 
concludes that the criteria for a 20 percent rating for 
arthritis of the shoulders are met.  The Board further finds, 
however, that a rating higher than 20 percent for the left 
shoulder is not warranted as it has not been demonstrated 
that the disorder limits motion of the arm to a greater 
degree (i.e., motion to less than shoulder level).  The Board 
also finds that separate compensable rating for the arthritis 
of the right arm is not warranted.  Although the veteran has 
reported that he has constant pain in that shoulder, the VA 
medical examination report and his treatment records do not 
contain any objective evidence of limitation of motion or 
other impairment of that shoulder.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his injury has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  He has not 
been hospitalized for this injury, and there has been no 
evidence submitted that the veteran is unemployable or has 
lost substantial periods of time from work due to this 
disability.  Neither the VA examiner nor the veteran's 
treating physician has given an opinion as to the 
employability of the veteran.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

1.  An increased rating for residuals of a shell fragment 
wound of muscle group XXIII of the neck, currently rated as 
30 percent disabling, is denied.

2.  A 20 percent disability rating for arthritis of the 
shoulders is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.



		
	 WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

